     Case 2:15-cv-06591-NJB-JVM Document 78 Filed 02/20/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 DANIEL SWEAR                                            CIVIL ACTION

 VERSUS                                                  NO. 15-6591

 ARTHUR LAWSON, et al.                                   SECTION: “G”(1)



                                        ORDER

     IT IS HEREBY ORDERED that this matter this matter is STAYED

and ADMINISTRATIVELY CLOSED.

      New Orleans, Louisiana, this 19th day of February, 2019.




                                    NANNETTE JOLIVETTE BROWN
                                    CHIEF JUDGE
                                    UNITED STATES DISTRICT JUDGE
